Citation Nr: 1226646	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  05-19 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for chloracne, for the period beginning on April 20, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, T.G. and S.L.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In November 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

In February 2009, the Board remanded the Veteran's increased rating claim to the RO via the Appeals Management Center (AMC) in Washington, DC for further evidentiary development.  Also in February 2009, the Board denied entitlement to an effective date earlier than December 13, 1989 for the award of service connection for chloracne.  Because a final Board decision was rendered with regard to this effective date issue, it is no longer a part of the current appeal. 

Thereafter, in a June 2010 rating decision, the AMC increased the rating for the Veteran's service-connected chloracne to 30 percent, effective April 20, 2009.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board, and the case was returned to the Board for further appellate action.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a May 2011 decision, the Board granted a 30 percent rating for chloracne for the period from December 13, 1989 through April 19, 2009.  Thus, this issue is no longer part of the current appeal.  In this same decision, the Board remanded the issue of entitlement to a disability rating in excess of 30 percent for chloracne for the period beginning on April 20, 2009.  This issue has been returned to the Board for further appellate consideration. 


FINDING OF FACT

For the period beginning on April 20, 2009, the most probative evidence of record does not reflect that the Veteran's chloracne has resulted in visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features, or four or five characteristics of disfigurement.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for chloracne have not been met for the period beginning on April 20, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7829 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, preadjudication VCAA notice was provided in an August 2001 letter, which advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA. Letters in June 2004 and June 2008 advised the Veteran of the information and evidence necessary to substantiate his appeal for a higher initial rating.  A May 2009 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The May 2009 letter also asked the Veteran to provide additional information and evidence regarding his claim.  The claim was last adjudicated in May 2012. 

In any event, the Veteran's claim for a higher rating arises from the initial grant of service connection for chloracne.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records and examination reports (including photographs), and hearing testimony. 

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA examinations were conducted and VA treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices and by providing argument regarding his claim.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends, in relevant part, that he is entitled to an initial disability rating in excess of 30 percent for chloracne, for the period from April 20, 2009.  Such disability has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7829, as 30 percent disabling from April 20, 2009.  

Under Diagnostic Code 7829 a maximum 30 percent evaluation is warranted for chloracne with deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Alternatively, chloracne may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7829 (2011). 

Under Diagnostic Code 7800 eight "characteristics of disfigurement" are set forth for evaluation purposes: (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

Correspondingly, a 10 percent evaluation is warranted for scars of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement. An 80 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement. Id. 

The Board notes that Diagnostic Codes 7801 and 7802 are not applicable as those apply to areas other than the head, face and neck.  Moreover, Diagnostic Codes 7803 and 7804 have maximum ratings less than currently assigned to the Veteran's chloracne.  Finally, there is no indication that any scars result in limitation of motion of an affected area.  Accordingly, the question presented is whether the predominant disability picture is best addressed in this case by Diagnostic Code 7829 or by Diagnostic Code 7800.  

The Board notes that, as of October 23, 2008, revised provisions were enacted for evaluating scars under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805. However, the new regulation indicates that these revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008). 

Turning to the evidence, the report of an April 2009 VA examination revealed his reports of still getting breakouts with blackheads and whiteheads and cysts in the earlobes that drain, are foul smelling and very tender to the touch.  His treatment in the past 12 months was anti acne soap that was over the counter, which he washed over the face.  The treatment was constant, and topical.  The treatment was neither corticosteroid nor immunosuppressive.  Examination revealed deep skin involvement with deep inflamed nodules and pus filled cysts.  The extent of the face areas affected was 40 percent and earlobes were also involved.

Photos taken in conjunction with the April 2009 VA examination shows ice pick type scarring with rough appearing skin on the cheeks and down towards the mouth, and dark patches near the eyes.  A view of both ears from the front did not show any blemish.

The Veteran was apparently scheduled for a VA examination in June 2011, but only photographs were taken at that time.  Those photographs again showed ice pick type scarring with rough appearing skin on the cheeks and down towards the mouth, and dark patches near the eyes.  A raised blackhead was noted on the right cheek.  There was a lumpy cyst behind the right ear.  

The Veteran underwent a full VA examination in September 2011.  The skin condition was acknowledged to be chloracne.  He was noted to have developed fulminant acne mainly on his face while in Vietnam.  He had ongoing acne of his face causing scarring and residual 2.5 by 2 centimeter clusters of blackheads under his eyes laterally and bilaterally.  He also had scarring and cysts in his earlobes bilaterally.  The disfigurement consisted of ice picking scarring of the bilateral cheeks and under his chin.  He also had clusters of blackheads laterally under his eyes.  No systemic manifestations of the condition nor any benign or malignant skin neoplasms were present.  There was no treatment with oral or topical medications in the past 12 months.  There also were no procedures or treatments in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The condition did not result in episodes of urticaria, primary cutaneous vasculitis, erythema multiform or toxic epidermal necrolysis in the past 12 months.  His specific skin condition was shown to affect 40 percent or more of the face and neck.  No tumors or neoplasms were present.  The skin condition did not affect his ability to work.  Duplicate photos from June 2011 were attached to the September 2011 VA examination report.

An addendum in September 2011 confirmed that review of the claims file was made.  The examiner stated that the Veteran had chloracne involvement with the bilateral ears with both ice pick scarring as well as tender, deep cysts.  Other involvement besides the face involved shallow blackheads on his back, involving 5 to 10 percent of total body area and no exposed area.  

While the Veteran is noted to have testified at a Travel Board hearing, this testimony was in November 2008, and does not reflect that status of his chloracne for the period from April 20, 2009.  Likewise other medical and lay evidence prior to this date is not relevant to the status of his disability since April 20, 2009, and has previously been considered by the Board in its May 2011 adjudication of the disability rating for the chloracne from December 13, 1989 through April 19, 2009.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the symptomatology from the Veteran's chloracne, for the period from April 20, 2009, continues to meet the criteria for a 30 percent rating, but does not more closely approximate the criteria for a 50 percent rating.  Specifically, considering both the pitting scarring as well as the active lesions noted during this period, the Board finds such symptoms are consistent with the maximum 30 percent rating under Diagnostic Code 7829 for chloracne. 

The preponderance of the evidence reflects that a higher evaluation is not warranted for the period beginning April 20, 2009 under Diagnostic Code 7800.  The objective findings of record during this period do not reflect visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features, or four or five characteristics of disfigurement.  The Board notes that while the ears are affected, photographic evidence shows that the frontal view does not show gross distortion or asymmetry of the paired ears, with the lesions shown to be in the back of the ears.  Moreover, the ears were pulled forward to reveal the lesions, and only the right ear lesion was well visualized.  Further, while dark patches of lesions are shown to be visible below the corner of each eye, and the cheeks also have pitted skin, these do not result in a gross distortion or asymmetry of the cheeks or the eye regions.  

The Board further notes that for the period from December 13, 1989 through April 19, 2009, the claim was evaluated utilizing the rating criteria in effect in 1989 under Diagnostic Code 7806.  To the extent that consideration of this old criteria is still warranted despite the 2002 regulatory change adding a specific diagnostic code for chloracne and under which the Veteran is currently rated, none of the evidence, to include the medical evidence, lay evidence, and photographs reflect that his chloracne has resulted in systemic or nervous manifestations nor does the evidence discussed above reflect that the disorder or the scarring is exceptionally repugnant.  Accordingly, a 50 percent rating under Diagnostic Codes 7800 and 7806 (in effect prior to August 30, 2002) is not warranted. 


In summary, the Board concludes that the medical findings on examinations and as shown in photographs are of greater probative value than the Veteran's allegations regarding the severity of his chloracne for the period from April 20, 2009.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the 30 percent evaluation being assigned for the period from April 20, 2009, and does not more nearly approximate the criteria for a higher evaluation at any time during that period.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has also considered whether the Veteran's chloracne disability, from April 20, 2009, presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, for the aforementioned time period, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for more severe disfigurement than is shown by the evidence.  The Board acknowledges that the Veteran also has some superficial involvement of chloracne on his back; however, the criteria under Diagnostic Code 7829 specifically contemplate lesions other than on the face and neck.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against this portion of the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for chloracne, for the period beginning on April 20, 2009 is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


